Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted. The question certified is: Does the complaint state facts sufficient to constitute a cause of action against defendant McQuade? Defendant McQuade’s time to answer the complaint herein is extended until ten days after the determination of the appeal by the Court of Appeals. All proceedings in the action on the part of the plaintiff are stayed pending the appeal. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.